Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 1/19/2021. Claims 1-13, 15, 17 and 19 are pending in the application. Claims 1-13, 15, 17 and 19 are rejected as set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13, 15 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “channeling the heater air from the first conduit back into the heater after the heated air has moved through the first and second conduits”. There is no support for this limitation in 
Dependent claims are rejected as depending from a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al 9,429,353 in view of Farrey et al 5,203,175 and Tschudin 3,590,913.
In regard to claim 1, Schumacher et al ‘353 discloses a system for heating a door guide area comprising: 
A heater (125).
A conduit (156) in fluid connection with the heater for receiving heated air from the heater. 
A heat transfer wall (150b) defining part of the conduit (156), the heat transfer wall configured to transfer heat from heated air in the conduit to a chamber (120) outside of the conduit. 
Two side supports (155a) connected to the heat transfer wall (150), the side supports (155a) opposing each other to form, with the heat transfer wall (150), three sides of the chamber. 

The heather having a fan.
A first conduit in fluid communication with the fan of the heater for channeling heated air in a first direction.
A second conduit in fluid communication with the fan of the heater for channeling the heated air in a second direction.
A first opening providing fluid communication between the first and second conduits; a second opening providing fluid communication between the first and second conduits, wherein  the first and second openings allow the heated air provided by the heater to circulate through the first and second conduits
Farrey et al ‘175 disclose:
The heater (30) having a fan (18). 
Tschudin ‘913 disclose:
A first conduit (42) for channeling heated air in a first direction.
A second conduit (41) for channeling the heated air in a second direction.
A first opening (at 33) providing fluid communication between the first and second conduits (42)(41).
A second opening (at 31) providing fluid communication between the first and second conduits (41)(42), wherein  the first and second openings allow the heated air provided by the heater (30) to circulate through the first and second conduits
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Schumacher et al ‘353 to include a fan with the heater as taught by Farrey et al 175 in order to provide a means to move the warm air from the heater to provide a means to draw air into the system and move it from the heater to the rest of the system.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Schumacher et al ‘353 to include a first and second conduit having a first and second opening as taught by Tschudin ‘913 in order to help circulate the heat through the desired area. (column 5, lines 24-55)
In regard to claims 2-5 and 8, Schumacher et al ‘353/ Farrey et al ‘175/Tschudin ‘913 disclose:
Heat transfer fins (156a,156b, Schumacher et al ‘353) attached to the heat transfer wall (150b) and extending into the second conduit (as taught by Tschudin ‘913).  
Wherein the heater (125, Schumacher et al ‘353) is configured to supply the heated air through the second conduit by first blowing the heated air across the first conduit (as taught by Tschudin ‘913 to have the first and second conduits).  
Wherein the first conduit and the second conduit (41,42 Tschudin ‘913) are oriented such that the first direction is opposite the second direction.  (shown in Figure 5)
Wherein the first conduit (42, Tschudin ‘913) and the second conduit (41, Tschudin ‘913) are oriented such that the first direction is parallel to the second direction.  
Wherein the heater is attached at a lower end of the first conduit and is configured to blow the heated air across the first conduit into the second conduit through the second opening.
Wherein the heater (125, Schumacher et al ‘353) is attached at a lower end of the first conduit and is configured to blow the heated air across the first conduit into the second conduit through the second opening (as taught by Tschudin ‘913).
Heat transfer fins (156a, 156b Schumacher et al ‘353) attached to the heat transfer wall (150b) and extending into the second conduit (as taught by Tschudin ‘913), wherein the heater (125, Schumacher et al ‘353) and first and second conduits are arranged to cause the heated air blown into the second conduit (42, Tschudin ‘913) to move upwardly, 
In regard to claims 6-7, Schumacher et al ‘353 discloses:
Wherein the chamber (formed by 155a,155b,150) is free of heat transfer fins.
Wherein the chamber (formed by 155a,155b,150) is configured to contain a side portion of a roll-up door when the roll-up door is in a closed position.  
Claims 10-13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher et al 9,429,353 in view of Tschudin 3,590,913.
 In regard to claims 10-13,15 and 17  the device of Schumacher et al ‘353/Tschudin ‘913 as discussed above, obviously discloses a method for heating a door guide area comprising: channeling heated air in a first direction in a first conduit (42, Tschudin ‘913); channeling the heated air in a second direction different than the first direction in a second conduit (41,Tschudin ‘913); providing the heated air to the first and second conduits from a heater (125,Schumacher et al ‘353) fluidly connected to the first conduit ; providing fluid communication between the first and second conduits through a first opening and  through a second opening (33,32, Tschudin ‘913), wherein the first and second openings allow the heated air provided by the heater to circulate through the first and second conduits; channeling the heated air from the first conduit back into the heater after the heated air has moved thorough the first and second conduits (Figure 5, Tschudin teaches flaps can be controlled to allow at least partial bypass through heaters, col. 5, lines 34-56) and transferring heat with a heat transfer wall (150b, Schumacher et al ‘353) defining part of the second conduit from the heated air in the second 
In regard to claim 19, Schumacher et al ‘353 disclose:
A system for heating a door guide area comprising: 
A heater (125) configured to provide heated air and fluidly connected to a conduit (156).
A heat transfer wall (150b) defining part of the conduit (156), the heat transfer wall configured to transfer heat from heated air in the conduit to a chamber (120) outside of the conduit that is defined in part by the heat transfer wall (150b). 
Heat transfer fins (156a,156b) for collecting heat from the heated air in the conduit, the heat transfer fins (156a,156b) being attached to the heat transfer wall (150b) and extending into the conduit (156).
Two side supports (155a,155b)  connected to the heat transfer wall (150), the side supports (155a,155b) opposing each other to form, with the heat transfer wall (150), three sides of the chamber for guiding a side portion of a roll up door when the roll up door is closing and when the roll up door is in a closed position. 
Wherein there are no heat transfer fins present in the chamber (120) that is defined in part by the heat transfer wall (150b, Schumacher et al ‘353; note that chamber is the space between the sides 155a,b 150g that define it and therefore the fins are not in
Schumacher et al ‘353 fail to disclose:
A first conduit for channeling heated air in a first direction.
A second conduit for channeling the heated air in a second direction.
A first opening providing fluid communication between the first and second conduits; a second opening providing fluid communication between the first and second conduits, wherein  the first and second openings allow the heated air provided by the heater to circulate through the first and second conduits
Tschudin ‘913 disclose:
A first conduit (42) for channeling heated air in a first direction.
A second conduit (41) for channeling the heated air in a second direction.
A first opening (at 33) providing fluid communication between the first and second conduits (42)(41).
A second opening (at 31) providing fluid communication between the first and second conduits (41)(42), wherein  the first and second openings allow the heated air provided by the heater (30) to circulate through the first and second conduits
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Schumacher et al ‘353 to include a first and second conduit having a first and second opening as taught by Tschudin ‘913 in order to help circulate the heat through the desired area. (column 5, lines 24-55)
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Tschudin is not in fluid communication with the duct of the heat transmitters, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Schumacher teaches that the conduit is in communication with the heater, and is modified by Tschudin to include a first and second conduit to help circulate the air. As Schumacher discloses that the heater is in communication with the conduit, the claimed limitations are taught. Newly applied reference Farrey et al ‘175 teaches the claimed fan of the heater. 
Regarding claim 10, as stated above, the heater of Schumacher is in fluid communication with the conduit, and as modified by Tschudin to include a first and second conduit, this limitation would still be taught. 
Regarding claim 19, applicant argues that the chamber 120 “could be” formed by the supports 110a,110b and that fins 155a,155b of Schumacher are in therefore present in the chamber. However, as noted above the chamber is the space between the sides 155a,b and150g that define it and therefore the fins are not in the chamber but surrounding it. If the applicant is concerned with more specifics, like the particulars of components defining the chamber, then applicant may consider including such details in the claims. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634                         

/DANIEL P CAHN/Primary Examiner, Art Unit 3634